DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 22, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US Patent Application Publication 2011/0313194 (as cited in previous Office Action) in view of Tour et al, US Patent 9,096,437 (newly submitted).

Regarding claim 1, Lee teaches a graphene structure comprising a substrate 101/102; and a directly grown graphene 110 that is directly grown on a surface of the substrate and has a controlled surface energy (Figure 5).

Note: [0054] of Applicant’s originally filed Specification discloses graphene having a controlled surface energy when injecting a dopant gas during the directly growing of the graphene or performing a plasma treatment by using a plasma gas after directly growing of graphene. The reference of Lee teaches doping graphene during the graphene growing phase [0053] in order to form an n-doped graphene layer for a channel of a field effect transistor. Therefore, since Lee teaches the structure of a graphene grown with injecting a dopant gas during the directly growing of the graphene, Lee meets the limitation of “graphene…has a controlled surface energy”.

	While Lee teaches the graphene is directly grown, Lee fails to teach the graphene has a water contact angle of less than or equal to about 60 degrees with respect to the surface of the substrate.

	However, [00103-00105] and figure 7 of Applicant’s originally-filed Specification teaches that graphene has a water contact angle of less than or equal to about 60 degrees with respect to the surface of the substrate when the graphene is plasma treated with NH3 gas after growth. The reference of Tour teaches plasma treating graphene layers with NH3 gas after growth (column 15, lines 33-45) as an alternative, yet generally-known means of doping graphene layers. Therefore, the reference of Tour, in combination with the reference of Lee, teaches the limitation of “the graphene has a water contact angle of less than or equal to about 60 degrees with respect to the surface of the substrate”.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tour with that of Lee because the reference of Tour teaches an alternative, yet generally-known means of doping graphene layers that is commonly used in the manufacturing art.

Regarding claim 2, Lee teaches the controlled surface energy of the directly grown graphene is an increased surface energy of the directly grown graphene (since this limitation is a function of a grown graphene layer with dopant, Lee meets the limitation of this claim).

Regarding claim 3, Lee fails to teach the directly grown graphene has a domain size of greater than 0 nm and less than or equal to 100 nm.

However, it has been held that graphene domain size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the graphene domain size claimed and Lee teaches a graphene layer with a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable graphene domain size in the device of Lee.

The specification contains no disclosure of either the critical nature of the claimed graphene domain size or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 4, Lee teaches the directly grown graphene comprises an N component [0053].

Regarding claim 5, Lee teaches a material layer 121, 122, and/or 130 on the directly grown graphene, wherein the material layer comprises a metal material layer 121 and/or 122 or a dielectric material 130 layer (figure 5).


Regarding claim 22, Lee in view of Tour teaches the water contact angle of the directly grown graphene is in a range of 20 degrees to 60  degrees with respect to the surface of the substrate (Note: since 00103-00105] and figure 7 of Applicant’s originally-filed Specification teaches that graphene has a water contact angle of less than or equal to about 60 degrees with respect to the surface of the substrate when the graphene is plasma treated with NH3 gas after growth. The reference of Tour teaches plasma treating graphene layers with NH3 gas after growth. Therefore, the combined reference of Lee and Tour meet the limitation of this claim).

Regarding claim 25, Lee teaches an electronic device comprising: the graphene structure of claim 21 (Figure 5).

Regarding claim 26, Lee in view of Tour teaches the directly grown graphene is doped,  a doping concentration in the directly grown graphene is greater than 0 % and less than or equal to 5 % (as disclosed in the reference of Lee, [0059]), and a dopant in the directly grown graphene includes an N component or a B component, provided the dopant does not include both the N component and the B component (as disclosed in the reference of Tour in column 15, lines 33-45).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Claim(s) 6, 7, 9-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US Patent Application Publication 2011/0313194 in view of Shin et al, US Patent Application Publication 2018/0350915 (both as previously cited) and Tour et al, US Patent 9,096,437 (newly submitted).

Regarding claim 6, Lee teaches a method of forming a graphene structure, the method comprising: preparing a substrate 101/102; directly growing graphene 110 on a surface of the substrate using a  chemical vapor deposition (CVD) process, and the directly growing graphene including changing a surface energy of a graphene to provide a directly grown graphene having a controlled surface energy (figure 5).

Note: [0054] of Applicant’s originally filed Specification discloses graphene having a controlled surface energy when injecting a dopant gas during the directly growing of the graphene. The reference of Lee teaches doping graphene during the graphene growing phase [0053] in order to form an n-doped graphene layer for a channel of a field effect transistor. Therefore, since Lee teaches the structure of a graphene grown with injecting a dopant gas during the directly growing of the graphene, Lee meets the limitations of “growing graphene including changing a surface energy of a graphene to provide a directly grown graphene having a controlled surface energy”.

Lee fails to teach the CVD process is plasma enhance chemical vapor deposition and the changing the surface energy of the graphene includes at least one of injecting
 a doping gas during the directly growing graphene to form plasma of carbon precursor and dopant precursor, performing a plasma treatment after the directly growing graphene, and performing an UV-ozone treatment after the directly growing graphene.

Shin teaches the CVD process is plasma enhance chemical vapor deposition [0112] as an alternative means for growing graphene layers directly upon a substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with that of Lee because PECVD is another appropriate deposition means that is used to grow graphene layers directly upon a substrate.

Lee and Shin fail to teach the changing the surface energy of the graphene includes at least one of injecting a doping gas during the directly growing graphene to form plasma of carbon precursor and dopant precursor, performing a plasma treatment after the directly growing graphene, and performing an UV-ozone treatment after the directly growing graphene.
Tour teaches the changing the surface energy of the graphene includes at least one of injecting a doping gas during the directly growing graphene to form plasma of carbon precursor and dopant precursor, performing a plasma treatment after the directly growing graphene, and performing an UV-ozone treatment after the directly growing graphene (column 15, lines 33-45) as an alternative, yet generally-known means of doping graphene layers. Therefore, the reference of Tour, in combination with the reference of Lee, teaches the limitation of “the graphene has a water contact angle of less than or equal to about 60 degrees with respect to the surface of the substrate”.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tour with that of Lee and Shin because the reference of Tour teaches an alternative, yet generally-known means of doping graphene layers that is commonly used in the manufacturing art.

Regarding claim 7, Lee teaches the directly growing graphene includes increasing the surface energy so the directly grown graphene has an increased surface energy (since this limitation is a function of a grown graphene layer with dopant, Lee meets the limitation of this claim).

Regarding claims 9-11, Tour teaches the directly grown graphene comprises an N component, the doping gas contains the N component and is injected into the graphene during the changing the surface energy of the graphene of the directly growing graphene, and the doping has comprises NH3 (column 15, lines 33-45)

Regarding claim 12 and 13, Tour teachers the changing the surface energy of the graphene includes performing the plasma treatment after directly growing the graphene and plasma treatment is performed with a gas containing the N component, wherein the gas containing the N component comprises NH3 (column 15, lines 33-45).

Regarding claim 14, Tour teaches, the doping gas contains at least one of NH3, BH3, B2H2, ASH3, PH3, TMSb, TMIn, and TMGa (column 15, lines 33-45).

Regarding claim 15, Lee teaches a doping concentration in the directly grown graphene is greater than 0 % and less than or equal to 5% during the injecting the doping gas during directly grown the graphene [0059].

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Regarding claim 16, Tour teachers the changing the surface energy of the graphene includes performing the plasma treatment after directly growing the graphene, the plasma treatment uses a gas with any one of NH3, H2, Ar, O2, and two or more gas combinations (column 15, lines 33-45).

Regarding claim 18, Lee, Shin, and Tour fail to teach the directly grown graphene has a domain size of greater than 0 nm and less than or equal to 100 nm.
However, it has been held that graphene domain size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the graphene domain size claimed and Lee teaches a graphene layer with a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable graphene domain size in the device of Lee, Shin, and Tour

The specification contains no disclosure of either the critical nature of the claimed graphene domain size or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claims 19 and 20, Lee teaches forming a material layer 121, 122, and/or 130 comprising any one of a metal 121 and/ or 122 and a dielectric material 130 on the directly grown graphene having the controlled surface energy, the material layer comprises a metal layer or a  dielectric layer, the metal layer includes at least one of W, Cu, Al, Hf, Zr, Fe, Ru, Rh, Ir, Mo, Co, Cr, V, Nb, Ta, Ti, TaN, and TiN [0058], and the dielectric layer includes Si nitride or an oxide including at least one of Si, Ge, Al, Hf, Zr, and La [0060].

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Shin, and Tour as applied to claim 6 above, and further in view of Lee et al, US Patent Application Publication 2012/0068161 (herein referred to as Lee’161).

Regarding claim 17, while Lee teaches the directly growing graphene is performed using a reaction gas including a mixed gas of carbon source gas and hydrogen gas ( using C2H4, which is both the carbon source has an hydrogen gas[0053], Lee, Shin, and Tour fail to teach the mix gas using an inert gas.

Lee’161 teaches that inert gases are also used in the formation of a graphene layer [0019] because argon is used as a carrier gas.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee’161 with that of Lee, Shin, and Tour because argon is generally used in semiconductor manufacturing as a carrier gas for deposition of a graphene

Response to Arguments

Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899